Citation Nr: 0311091	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-04 444	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 
1999, for a 100 percent schedular rating for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

3.  Entitlement to an effective date earlier than October 12, 
1999, for basic eligibility under 38 U.S.C.A. Chapter 35 for 
Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions dated November 1996, June 1999, and 
December 1999.  

In the November 1996 decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from July 21, 1995.  The rating subsequently was 
increased to 50 percent effective from June 8, 1998, and 
eventually to 100 percent effective from October 12, 1999.  
The veteran disagrees with the lower ratings initially 
assigned, arguing that he deserved a 100 percent schedular 
rating from the outset or at least earlier than his current 
effective date.  See, e.g., Fenderson v. West, 12 Vet. App. 
119 (1999).

In the June 1999 decision, the RO denied the veteran's claim 
for a TDIU.  He appealed, arguing that he also deserved a 
TDIU prior to when he received the 100 percent schedular 
rating for his PTSD.

In the December 1999 decision, the RO determined the veteran 
was eligible for Chapter 35 Dependents' Educational 
Assistance, also as of October 12, 1999, when he received the 
100 percent schedular rating for his PTSD.  He appealed for 
an earlier effective date.  



In his substantive appeal (on VA Form 9), received in 
February 2000, the veteran requested a hearing at the RO 
before a Member of the Board (Veterans Law Judge).  This 
specific type of hearing is commonly referred to as a travel 
Board hearing.  The veteran, however, since has clarified 
that he did not want this hearing and officially withdrew the 
request for it-which records show, in actuality, was made by 
an attorney who no longer represents him.  Therefore, as 
requested, this matter is resolved.  See 38 C.F.R. 
§ 20.704(e) (2002).


REMAND

The veteran argues that he is entitled to more retroactive 
compensation (i.e., earlier effective dates for his PTSD and 
Chapter 35 benefits) because he has been permanently and 
totally disabled-and unemployable due to this condition, 
at least since he filed his claim in 1995.  He also argues 
that he was entitled to a total rating on an extra-schedular 
basis as of 1995-which, too, was well before he received the 
100 percent schedular rating for his PTSD on October 12, 
1999.

Generally speaking, a TDIU can only be considered "where the 
schedular rating is less than total," i.e., less than 100 
percent.  See 38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 
1999), 64 Fed. Reg. 52375 (1999).  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Consequently, since the 
veteran already has a 100 percent schedular rating for his 
PTSD as of October 12, 1999, only the period preceding that 
date needs to be considered insofar as his current appeal.  
But since it is theoretically possible that he may be 
entitled to either a 100 percent schedular rating for his 
PTSD or, in the alternative, a TDIU on an extra-schedular 
basis prior to October 12, 1999, the RO must first make a 
determination concerning this before the Board considers this 
issue on appeal.  This, in turn, will preserve the veteran's 
right to due process of law and prevent him from being 
prejudiced by losing one step ("bite of the apple" so to 
speak) in VA's adjudication process.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).



Unfortunately then, this case must be returned to the RO for 
initial consideration of this important issue-although, 
obviously, this will cause further delay in deciding this 
appeal.  Please bear in mind, though, that the Board simply 
cannot proceed to review this case at this time because of 
this due process problem.

According to the provisions of 38 C.F.R. § 4.16(b), a veteran 
may receive a total rating-even if he does not meet the 
threshold minimum rating requirements of 38 C.F.R. 
§ 4.16(a)-provided that he is unable to secure and follow a 
substantially gainful occupation because of his service-
connected disability (which, here, is the PTSD).  In these 
truly exceptional cases, the rating board should submit the 
case to the Director of Compensation and Pension Service 
for extra-schedular consideration, along with a full 
statement of the veteran's 
service-connected disabilities, his employment history, his 
educational and vocational attainment, and all other factors 
having a bearing on this issue.  See also VAOPGCPREC 6-96 
(Aug. 16, 1996) (although similar, entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
TDIU under 38 C.F.R. § 4.16(b) are based on different 
factors); Kellar v. Brown, 6 Vet. App. 157 (1994) (veteran's 
assertion that he is unemployable due to 
service-connected disability within the purview of 
38 C.F.R. § 4.16(b) would not inherently implicate an 
assertion that schedular ratings are inadequate to compensate 
him for the average impairment of earning capacity due to his 
disabilities, as 38 C.F.R. § 4.16(b) merely requires a 
determination that he is rendered unable to secure or follow 
a substantially gainful occupation by reason of his service-
connected disabilities.)

Thus, although it appears the veteran's case has been 
considered under the 
"extra-schedular" provisions of 38 C.F.R. § 3.321(b)(1), it 
has not been considered alternatively under the provisions of 
38 C.F.R. § 4.16(b).  And this is especially important to 
bear in mind because of the specific time frame involved in 
this particular appeal.  Since he filed his claim for PTSD 
prior to November 7, 1996, when the criteria used to rate the 
severity of this condition were revised, the RO must consider 
the provisions of 38 C.F.R. § 4.16(c), which were in effect 
before the change.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the old 38 C.F.R. § 4.16(c), when the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent rating, and the mental disorder precluded the 
veteran from securing or following a substantially 
gainful occupation, the mental disorder received a 
100 percent schedular rating under the appropriate diagnostic 
code (for PTSD, it was Diagnostic Code 9411).  
See, too, Johnson v. Brown, 7 Vet. App. 95 (1995) (holding 
that even the 70 percent requirement of § 4.16(c) was 
superfluous since the veteran could receive a 100 percent 
schedular rating under 38 C.F.R. § 4.132, Diagnostic Code 
9411, regardless of his current rating if he was unemployable 
due to his service-connected mental disorder).

Since the RO's decision on remand could potentially affect 
the outcome of each of the claims on appeal, none of them can 
be decided until after the RO makes its determination 
concerning the issue mentioned above.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) (discussing the concept of 
"inextricably intertwined" claims being decided together to 
avoid piecemeal adjudication).  And in particular, the RO 
must determine whether the veteran was entitled to a total 
schedular rating for his PTSD or, alternatively, a TDIU on an 
extra-schedular basis prior to October 12, 1999, with 
consideration of the former rating criteria then in effect 
(not the current criteria).  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); VAOPGCPREC 11-97 (Mar. 25, 1997); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.

Therefore, this case is REMANDED to the RO for the following 
development and consideration:

1.  The RO must first determine whether 
the veteran satisfied the former 
provisions of §§ 4.16(b) or (c) at any 
time prior to October 12, 1999, when he 
received his 100 percent schedular rating 
for his PTSD.  



2.  And based on this determination, the 
RO must then determine whether he is 
entitled to an effective date for his 
PTSD (at the 100 percent level) or a 
TDIU, including on an extra-schedular 
basis, prior to October 12, 1999.

3.  The RO also must consider whether the 
above determination (in paragraph #1), in 
turn, means the veteran is entitled to an 
effective date earlier than October 12, 
1999, for his Chapter 35 benefits.

4.  If, after completion of the above and 
any other necessary development, the 
benefits sought on appeal continue to be 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

